DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1a the nitrogen containing functional group of an amine group and 2C being an anion exchange membranes made of the same material in the reply filed on 06/23/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2019, 12/04/2019, 01/23/2020, 02/19/2020, 03/23/2020, 04/14/2020, 05/05/2020, 07/07/2020, 10/09/2020, 11/20/2020, 12/18/2020, 03/08/2021, 04/15/2021, 06/02/2021, 07/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Priority
The Foreign priority claim is acknowledged, but is not granted as the current application does not have full support for the claimed invention in the claims or specification of the provisional and parent applications. The priority date will then be the filing date of the current application, 11/13/2019.


	Claim Status
Claims 1-17 and 19-21, 23-32 and 34 are currently pending and have been examined on the merits in this office action.
Claims 18, 22, 33 are withdrawn from consideration.

Claim Interpretation 
The term “about” when discussing the hydroxide ion conductivity and diffusion ratio is interpreted to include the number/ranges associated with the conductivity and diffusion ratio as no indication of an acceptable range outside of the claimed numbers is found in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Li et al. (US 20140127542-hereinafter Li).

Regarding claims 1-3, Zhou teaches a battery comprising:
a cathode (Zhou [0031]);
an anode (Zhou [0031]);

wherein the separator has a hydroxide ion conductivity of at least about 10 mS/cm and lower than 150 mS/cm (Both materials, PSA and PVA, have an hydroxide ion conductivity value above 10 mS/cm and would be an inherent characteristic of the materials; PSA is taught to have an proton conductivity up to 0.05 S/cm which correlates to 50 mS/cm as explicitly taught by NPL Boeva; PVA is taught to have a conductivity of a PVA-6MKOH material of 12 mS/cm as shown in Table 2 of NPL Thuc). 

It is deemed that the ionic conductivity is an inherent characteristic and/or property of the PVA and PSA ion exchange membranes. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case, since the materials for the exchange membranes both have an ionic conductivity within the range, it would be inherent that the three layered membrane would have an overall ion conductivity above 10 and below 150 mS/cm. 

Additionally, Zhou fails to teach the diffusion ratio of hydroxide ions to at least one type of metal ion of at least about 100:1 and below 10,000:1, however, a skilled artisan would be able to adjust the pore size to control the diffusion of various metals in comparison to a hydroxide ion. The diffusion ratio of hydroxide to a metal ion is deemed to be a function of the separator relating to the porosity and pore size, thus a skilled artisan could arbitrarily adjust the pore size/porosity to achieve any ratio that is deemed to be advantageous. Li et al. (US 20140127542-hereinafter Li) teaches that the proton over vanadium selectivity was based on the concentrations and the size of the pores as protons would be able to cross the separator more easily compared to the vanadium ions due to the sizes of the ions and thus the porosity of the separator (Li [0039]). Li teaches that the size of the ions and the size of the pores influence the diffusion of the ions across the membrane. Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to adjust the pore size of the separator such that the diffusion ratio of the hydroxide ions to metal ions is within the range given by claims 1 and 3 because it has been held by the courts that optimization of a results effective variable is not novel. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980). 


Regarding claim 4, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches wherein zinc is used within the battery system as an anode and thus zinc ions will be 

Regarding claim 5, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches wherein manganese oxide is used within the battery system as an anode and thus manganese ions will be incorporated within the system (Zhou [0092]). Because manganese ions will be present in the system and the diffusion ratio of claim 1 is hydroxide ion: metal ion, a skilled artisan would recognize that the diffusion ratio of 100:1 or more would encompass manganese ions as the metal ions. 

Regarding claims 6-7, modified Zhou teaches all of the claim limitations of claim 1. Claims 6 and 7 are functional limitations of how to use to battery/ the expected function of the battery. A battery having a separator with all of the claim limitations of claim 1 is capable of having a capacity reduction of less than 10% after 50 and 100 charge/discharge cycles.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claim 9, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches wherein the anode includes an anode material comprising zinc (Zhou [0092] zinc anode).

Regarding claim 10, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches wherein the battery contains an alkaline electrolyte such as KOH or NaOH (Zhou [0052-0053]) which are known to be very strong bases with a high pH number. Although no specific pH is given, because the electrolyte is a very strong base and is the same electrolyte that the applicant uses, the pH being between 14-15 would be inherent based on the strong bases that are used.
It is deemed that the pH of the electrolyte is an inherent characteristic and/or property of the specifically disclosed KOH, NaOH electrolyte. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 11, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches wherein the electrolyte comprises aqueous potassium hydroxide (Zhou [0052-0053]).

Regarding claim 21, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches of the first and second anion exchange membranes being made of the same material (Zhou .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Li et al. (US 20140127542-hereinafter Li) as applied to claim 1 above, and further in view of Issaev et al. (US 20140154542-hereinafter Issaev).

Regarding claim 8, modified Zhou teaches all of the claim limitations of claim 1. Zhou further teaches wherein the cathode include manganese oxide (Zhou [0092]) but fails to teach of the cathode including manganese dioxide.
Issaev discloses an alkaline electrochemical cell. Issaev teaches wherein the cathode may include manganese oxide, manganese dioxide as well as other materials (Issaev [0013]). Issaev teaches that manganese oxide and manganese dioxide can both be used for the cathode material.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the cathode made of manganese oxide as taught by Zhou for the cathode made of manganese dioxide as taught by Issaev as this is a simple substitution that would be expected to yield similar results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Li et al. (US 20140127542-hereinafter Li) as applied to claim 1 above, and further in view of Masel et al. (US 20180316063-hereinafter Masel) and Moore et al. (US 20170133689-hereinafter Moore).

Regarding claims 12-14, modified Zhou teaches all of the claim limitations of claim 1. Zhou teaches wherein the anion exchange membrane comprises PVA, but is silent with respect to the anion exchange membrane comprising a vinyl aromatic polymer and specifically polyvinyl benzyl chloride.

Masel discloses a battery separator membrane with ion-conducting properties. Masel teaches of a membrane being made of a poly(vinylbenzyl chloride-co styrene) polymer (Masel [0125]).

Moore discloses a redox flow battery comprising microporous or nanoporous size exclusion membrane. Moore teaches wherein the membrane is made of a polyvinylbenzene polymer backbone and that other backbones such as PVA can be used as an equivalent material (Moore [0078]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date change the anion exchange membrane from PVA to a polyvinylbenzene polymer such as poly(vinylbenzyl chloride-co styrene) polymer as taught by Masel because the PVA material is an equivalence to a polyvinylbenzene polymer for ion exchange membranes as taught by Moore.  A skilled artisan could use both teachings of Masel and Moore to arrive at the vinyl aromatic polymer, specifically the poly(vinylbenzyl chloride-co styrene, for the anion exchange membrane.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Li et al. (US 20140127542-hereinafter Li), Masel et al. (US 20180316063-hereinafter Masel) and Moore et al. (US 20170133689-hereinafter Moore) as applied to claim 14 above, and further in view of Inaba (JP 2009224097).

Regarding claim 15, modified Zhou teaches all of the claim limitations of claim 14. Modified Zhou fails to teach wherein the polyvinyl benzyl chloride polymer is functionalized with a nitrogen-containing functional group, however, Zhou further teaches wherein substituents on the polymer backbone can be added to impart chemical properties to the separator (Zhou [0081]).

Inaba discloses of a nonaqueous electrolyte secondary battery suppressing a capacity drop when the battery is charged and discharged thus enhancing cycle characteristics. Inaba teaches wherein adding a nitrogen-containing compound such as trimethylamine to the electrolyte (in the instant application the tri-layered separator) the capacity retention rate is significantly improved (Inaba [0158]).  The addition of trimethylamine caused the capacity retention rate for the battery to be improved.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in trimethylamine as a nitrogen containing functional group to the polymer backbone of modified Zhou so that the capacity retention rate is improved for the battery. A skilled artisan would recognize that the addition of the trimethylamine would improve the capacity retention for the battery/ battery separator.

Regarding claim 16, modified Zhou teaches all of the claim limitations of claim 15. Inaba further teaches wherein the nitrogen containing functional group is an amine group (Inaba [0158]; see rejection for claim 15 above).

Regarding claim 17, modified Zhou teaches all of the claim limitations of claim 16.  Inaba further teaches wherein the amine group comprises trimethylamine (Inaba [0158]; see rejection for claim 15 and 16 above).

Regarding claim 19, modified Zhou teaches all of the claim limitations of claim 12. Masel further teaches wherein the vinyl aromatic polymer, being poly(vinylbenzyl chloride-co styrene) polymer, further comprises a cross linker (Masel [0127] divinylbenzene used as a cross linker (Masel [0127]). The addition of the cross linker reduces the metal crossover of the membrane (Masel [0122]).

Regarding claim 20, modified Zhou teaches all of the claim limitations of claim 19. Masel further teaches wherein the cross linker is made of divinylbenzene (Masel [0122]).


Claim 23-29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Naito et al. (US 20120263995-hereinafter Naito) and Li et al. (US 20140127542-hereinafter Li).

Regarding claims 23-25, Zhou teaches a method of making a battery, the method comprising:
forming a separator between a cathode electrode and an anode electrode (Zhou [0031] separator is known to be formed between electrodes [0004]), wherein the separator electrically insulates the cathode electrode from the anode electrode (Zhou [0004] separator is electrically insulating to avoid battery self-discharge),
and wherein the separator comprises a cation exchange membrane positioned between a first anion exchange membrane and a second anion exchange membrane (Zhou [0023] cation exchange 
Zhou fails to teach wherein a current collector contacts each of the cathode and anode electrode and wherein the current collectors are electrically insulated from each other by a spacer material.
Naito discloses a battery module including a plurality of cells that are used in battery packs. Naito teaches wherein a spacer is included in the battery to separate the electrode current collector plates and further teaches wherein the current collectors contact the anode and cathode electrodes (Naito abstract).
Therefore it would have been obvious to a skilled artisan as of the effective filing date to incorporate a spacer between the current collectors to separate the anode and cathode current collectors to avoid short circuiting. A skilled artisan would recognize that the electrode would include current collectors and that a spacer is need to separate the current collectors to prevent contact and short circuiting within the battery. The modification is one that is realized by a skilled artisan without an additional reference or teaching, however, Naito is brought in to explicitly teach these limitations.

Furthermore, Zhou further teaches wherein the separator has a hydroxide ion conductivity of at least about 10 mS/cm and lower than 150 mS/cm (Both materials, PSA and PVA, have an hydroxide ion conductivity value above 10 mS/cm and would be an inherent characteristic of the materials; PSA is taught to have an proton conductivity up to 0.05 S/cm which correlates to 50 mS/cm as explicitly taught by NPL Boeva; PVA is taught to have a conductivity of a PVA-6MKOH material of 12 mS/cm as shown in Table 2 of NPL Thuc). 


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In this case, since the materials for the exchange membranes both have an ionic conductivity within the range, it would be inherent that the three layered membrane would have an overall ion conductivity above 10 and below 150 mS/cm. 

Additionally, Zhou fails to teach the diffusion ratio of hydroxide ions to at least one type of metal ion of at least about 100:1 and below 10,000:1, however, a skilled artisan would be able to adjust the pore size to control the diffusion of various metals in comparison to a hydroxide ion. The diffusion ratio of hydroxide to a metal ion is deemed to be a function of the separator relating to the porosity and pore size, thus a skilled artisan could arbitrarily adjust the pore size/porosity to achieve any ratio that is deemed to be advantageous. Li et al. (US 20140127542-hereinafter Li) teaches that the proton over vanadium selectivity was based on the concentrations and the size of the pores as protons would be 

Regarding claim 26, modified Zhou teaches all of the claim limitations of claim 23. Zhou further teaches wherein zinc is used within the battery system as an anode and thus zinc ions will be incorporated within the system (Zhou [0092]). Because zinc ions will be present in the system and the diffusion ratio of claim 1 is hydroxide ion: metal ion, a skilled artisan would recognize that the diffusion ratio of 100:1 or more would encompass zinc ions as the metal ions. 

Regarding claim 27, modified Zhou teaches all of the claim limitations of claim 23. Zhou further teaches wherein manganese oxide is used within the battery system as an anode and thus manganese ions will be incorporated within the system (Zhou [0092]). Because manganese ions will be present in the system and the diffusion ratio of claim 1 is hydroxide ion: metal ion, a skilled artisan would recognize that the diffusion ratio of 100:1 or more would encompass manganese ions as the metal ions. 

Regarding claims 28 and 29, modified Zhou teaches all of the claim limitations of claim 23. Zhou fails to teach wherein the battery has a capacity reduction of less than 10% after 50 and 100 charge/discharge cycles, however, this is deemed to be an inherent characteristic of the battery as it is expected to function in the same manner as the final product.

•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 32, modified Zhou teaches all of the claim limitations of claim 23. Zhou further teaches of the first and second anion exchange membranes being made of the same material (Zhou [0090-0096]). The outside layers of the separator relating to the anion exchange membranes are made of the PVA material (See claim rejection 23).

Regarding claim 34, modified Zhou teaches all of the claim limitations of claim 23. Zhou further teaches wherein the battery contains an alkaline electrolyte such as KOH or NaOH (Zhou [0052-0053]) which are known to be very strong bases with a high pH number. Although no specific pH is given, 
It is deemed that the pH of the electrolyte is an inherent characteristic and/or property of the specifically disclosed KOH, NaOH electrolyte. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Naito et al. (US 20120263995-hereinafter Naito) and Li et al. (US 20140127542-hereinafter Li) as applied to claim 23 above, and further in view of Issaev et al. (US 20140154542-hereinafter Issaev).

Regarding claim 30, modified Zhou teaches all of the claim limitations of claim 23. Zhou further teaches wherein the anode includes an anode material comprising zinc (Zhou [0092] zinc anode). Zhou 
Issaev discloses an alkaline electrochemical cell. Issaev teaches wherein the cathode may include manganese oxide, manganese dioxide as well as other materials (Issaev [0013]). Issaev teaches that manganese oxide and manganese dioxide can both be used for the cathode material.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the cathode made of manganese oxide as taught by Zhou for the cathode made of manganese dioxide as taught by Issaev as this is a simple substitution that would be expected to yield similar results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20120189896-hereinafter Zhou) in view of Naito et al. (US 20120263995-hereinafter Naito) and Li et al. (US 20140127542-hereinafter Li) as applied to claim 23 above, and further in view of Masel et al. (US 20180316063-hereinafter Masel), Moore et al. (US 20170133689-hereinafter Moore) and Inaba (JP 2009224097).

Regarding claim 31, modified Zhou teaches all of the claim limitations of claim 32. Zhou teaches wherein the anion exchange membrane comprises PVA, but is silent with respect to the anion exchange membrane comprising a polyvinyl benzyl polymer functionalized with one or more functional groups comprising a trimethylamine group, N-methylpiperidine group, or tetramethyl imidazole group;




Moore discloses a redox flow battery comprising microporous or nanoporous size exclusion membrane. Moore teaches wherein the membrane is made of a polyvinylbenzene polymer backbone and that other backbones such as PVA can be used as an equivalent material (Moore [0078]).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date change the anion exchange membrane from PVA to a polyvinylbenzene polymer such as poly(vinylbenzyl chloride-co styrene) polymer as taught by Masel because the PVA material is an equivalence to a polyvinylbenzene polymer for ion exchange membranes as taught by Moore.  A skilled artisan could use both teachings of Masel and Moore to arrive at the vinyl aromatic polymer for the anion exchange membrane. Given the material switch from PVA to poly(vinylbenzyl chloride-co styrene) polymer as taught by Masel, the anion exchange membrane would include divinylbenzene as a cross linker as taught by Masel.

Additionally, modified Zhou fails to teach wherein the polyvinyl benzyl polymer is functionalized with a nitrogen-containing functional group, however, Zhou further teaches wherein substituents on the polymer backbone can be added to impart chemical properties to the separator (Zhou [0081]).


Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in trimethylamine as a nitrogen containing functional group to the polymer backbone of modified Zhou so that the capacity retention rate is improved for the battery. A skilled artisan would recognize that the addition of the trimethylamine would improve the capacity retention for the battery/ battery separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727